

Exhibit 10.1


Summary of
AGL Resources Inc.
Annual Team Performance Incentive Plan




AGL Resources Inc. (the Company) has established the Annual Team Performance
Incentive Plan (the ATPI Plan) as a program under which annual cash incentives
have historically been tied to the achievement of Company earnings per share
targets, business unit goals and individual performance goals. Historically, all
employees, including executives, have been eligible to participate in the ATPI
Plan. The ATPI Plan seeks to offer rewards that motivate executives and other
employees to devote their maximum efforts toward the realization by the Company
of aggressive and significant, yet achievable, improvements in financial
performance. Historically, the Company has been required to meet or surpass its
corporate earnings per share performance threshold in order for any incentive
payments to be made, irrespective of the level of business unit achievement or
individual performance achievement. The Company’s Compensation and Management
Development Committee (the “Committee”) is charged with certifying the level of
corporate achievement. The Committee also oversees the general administration of
the ATPI Plan.


Under the plan, each participant has a target annual incentive compensation
opportunity, expressed as a percentage of annual base salary. Historically, the
plan has given weight to corporate performance, applicable business unit
performance and individual performance. Participants eligible for annual
incentive awards have generally been capped at a certain percentage of their
target award under the ATPI Plan.


Payment of bonuses (if any) is normally made in February after the end of the
performance period. Bonuses (if any) are paid in cash in a single lump sum,
subject to payroll taxes and tax withholdings.
